DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-30 are allowed.
	Roeback et al. (US 20100011524) teaches a small mirror attached for viewing oneself, one or more pockets for storage of small devices, one or more magnets attached to each side of the apparatus are to assist holding currency.
Rothbaun et al. (US 20110192857) teaches a mobile electronic device accessory system is provided. The accessory system comprises a mobile electronic device case with a surface and a first attachment mechanism. An accessory is also provided, where the accessory comprises a second attachment mechanism, and is removably attached to the surface of the mobile electronic device case. In some embodiments, the case comprises a back with a recessed portion configured to receive an accessory therein, and an attachment mechanism for removably attaching the accessory to the case. Methods of using the accessory system are also provided..
Lauder et al. (US 20190180898) teaches magnetic attachment mechanism can be used to releasably attach at least two objects together in a preferred configuration without fasteners and without external intervention. The magnetic attachment mechanism can be used to releasably attach an accessory device to an electronic device. The accessory device can be used to augment the functionality of usefulness of the electronic device.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
The cited art on record, individually or combination, fail to explicitly disclose the combination of the following limitations: “ a second case and an electronic circuit that is responsive to the switching device; a first magnet fully embedded within the electronic device 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641